Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 10/26/2021, which was received 11/24/2021. Acknowledgement is made to the amendment to claims 1 and 8. Applicant’s amendment and remarks have been carefully considered and were persuasive in regards to claim 5 and 13 regarding the rejection on the merits only, but not in regards to merits of claims 1 and 8. The rejection for USC 101 and USC 102 are restated below:   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5,6,8,13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10909616 and 10453119. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,5,6,8,13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (Currently Amended) A method comprising: 
receiving a present item listing indicative of a present item, the present item listing including a set of characteristics describing the present item; 
issuing, by at least one processor of a machine, a database call and accessing a set of historical item listings stored in a database associated with the database call,
each historical item listing of the set of historical item listings associated with a set of historical characteristics that includes a set of bid velocity data for each historical item listing, 
the set of bid velocity data indicates a rate at which one or more bids are received during an auction; 
determining a set of factors that describe aspects associated with the present item; 
based at least in part on the set of bid velocity data and the set of factors, generating a set of prices for the present item at least partially in response to the issuing of the database call; and 
in response to the generating of the set of prices, causing presentation, on a client device, of at least the set of prices of the present item.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the processors are used to a request/call to a database, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “receiving, issuing, determining , generating and presenting” in the context of this claim encompasses sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A method comprising: 

issuing, by at least one processor of a machine, a database call and accessing a set of historical item listings stored in a database associated with the database call,
each historical item listing of the set of historical item listings associated with a set of historical characteristics that includes a set of bid velocity data for each historical item listing, 
the set of bid velocity data indicates a rate at which one or more bids are received during an auction; 
determining a set of factors that describe aspects associated with the present item; 
based at least in part on the set of bid velocity data and the set of factors, generating a set of prices for the present item at least partially in response to the issuing of the database call; and 
in response to the generating of the set of prices, causing presentation, on a client device, of at least the set of prices of the present item.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of using processors to call a database and presenting information of a client device, are recited at a high-level of generality (i.e., as a generic computers performing the function of transmitting, receiving and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a present item, issuing a database call for information regarding the present item ) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. information regarding the present item along with bid velocities are stored and retrieved to generate pries ) see Versata, OIP Techs.
Developing prices based on stored historical sales data (storing pricing information in a data source, wherein the pricing information is associated, with (i) a pricing type, (ii) the organizational groups, and (iii) the product groups; retrieving applicable pricing information corresponding to the product, the purchasing organization, each product group above the product group in each branch of the hierarchy of product groups in which the product is a member, and each organizational group above the purchasing organization in each branch of the hierarchy of organizational groups in which the purchasing organization is a member; sorting the pricing information according to the pricing types, the product, the purchasing organization, the Versata Development Group v SAP America, Inc. 
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 8 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 5,6,13,14 are dependencies of claims 1 and 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the generating of the set of prices for the present item is further based on: determining a set of similarity scores for the present item, the set of similarity scores including a similarity score for each of the set of historical item listings determined to be similar to the present item; and
determining a bid range rank for the set of bid ranges based on the set of similarity scores.
wherein generating the set of prices further comprises: selecting one or more prices from the set of bid ranges based on the similarity determined between the present item and the one or more historical item listings.


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhogal (US PG PUB 20130073413).

In regards to claim 1 Bhogal discloses a method comprising: 
receiving a present item listing indicative of a present item, the present item listing including a set of characteristics describing the present item (Bhogal, para 0007, auction item is defined when placed into an auction); 
issuing, by at least one processor of a machine, a database call and accessing a set of historical item listings stored in a database associated with the database call (Bhogal, FIG 4, item 403, a query/call is made to historical sales database),
each historical item listing of the set of historical item listings associated with a set of historical characteristics that includes a set of bid velocity data for each historical item listing (Bhogal, para 0027, “number of bids, length of time in auction until sale completed, pace of bids, values of bids, values of increments in the bids, etc.”), 
the set of bid velocity data indicates a rate at which one or more bids are received during an auction (Bhogal, “pace or bids”, abstract, “counter-bid patience parameters”); 
determining a set of factors that describe aspects associated with the present item (Bhogal, para 0022, “parameters such as a minimum bid, the length of time to allow the auction to proceed, whether or not to offer a maximum "buy it now" bid option”; 
based at least in part on the set of bid velocity data and the set of factors, generating a set of prices for the present item at least partially in response to the issuing of the database call (Bhogal, Claim 6, proxy bidding agent calls on historical data including frenzied bidding/ increased velocity to determine bid seeding); and 
in response to the generating of the set of prices, causing presentation, on a client device, of at least the set of prices of the present item (Bhogal, FIG 7, predicted pricing is displayed in offeror’s console).

8. (Currently Amended) A computer system comprising: one or more processors; and one or more machine-readable mediums storing computer instructions that, when used by the one or more processors, cause the one or more processors to perform a method, the method comprising: 
receiving a present item listing indicative of a present item, 
the present item listing including a set of characteristics describing the present item; 
accessing a set of historical item listings, each historical item listing of the set of historical item listings associated with a category and a set of historical characteristics that includes a set of bid velocity data for each historical item listing, 
the set of bid velocity data indicates a rate at which one or more bids are received during an auction, 
the bid velocity data further indicating one or more bid values associated with the one or more bids; 
based at least in part on the set of characteristics describing the present item and the set of bid velocity data, determining a similarity between the present item listing and one or more historical item listings of the set of historical item listings; 

in response to the generating of the set of prices, causing presentation, on a client device, of at least the set of prices of the present item (see3 response to claim 1).
Allowable Subject Matter
	Independent claims 1 and 8 would overcome the USC 103 rejection if claims 5 and 13 were rolled into claims 1 and 8 respectively, since the recited art of record does not fairly teach the independent claims as a whole when the dependent claim features are included. Additionally the action as stated above would make the independent claims allowable should the USC 101 rejection be overcome.
Response to USC 101 Arguments
	Applicant argues that the examiner did not state any enumerated category of abstract idea. The examiner disagrees and direct applicant’s attention to the rejection supra that clearly identifies the category of “certain methods of organizing human activity”.
	Applicant argues that the certain claim features cannot be done without a computer because the claims use a database call and present data on a client device. The examiner disagrees and notes that applicant’s specification para 0064 states “ The price guidance model may include a lookup function generating one or more database calls such that, during runtime, a lookup function is performed (e.g., a database calls to retrieve a set of items above a similarity threshold based on the 
	Applicant argues that the examiner failed to follow the 2019 guidance by not addressing step 2B. The examiner disagrees and notes that applicant chose the First action Interview pilot program that does not require a detailed explanation of the rejection. The applicant is directed to the detailed USC 101 rejection supra in the final which addresses in detail rationale for rejection of the claims for lack of anything that would be considered “significantly more”.
	                 Response to USC 103 Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).